                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                  UNITED STATES DISTRICT COURT
                                  8                             NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                           ROBERT INGERSOLL,                                 Case No.19-cv-01164-NC
                                  11
                                                        Plaintiff,                           ORDER GRANTING
Northern District of California




                                  12                                                         DEFENDANTS’ MOTION TO
 United States District Court




                                                  v.                                         DISMISS WITH LEAVE TO
                                  13                                                         AMEND
                                           CITY OF DEL REY OAKS, et al.,
                                  14                                                         Re: Dkt. No. 5
                                                        Defendants.
                                  15
                                  16
                                  17            Before the Court is defendants City of Del Rey Oaks and City Manager Dino
                                  18   Pick’s1 motion to dismiss plaintiff Robert Ingersoll’s complaint alleging a federal Monell
                                  19   claim for violation of due process and a claim for breach of the covenant of good faith and
                                  20   fair dealing. See Dkt. No. 5. The Court finds that Ingersoll does not allege sufficient facts
                                  21   to support his Monell claim. Likewise, the Court finds that Ingersoll fails to allege that he
                                  22   presented Del Rey Oaks with a written claim for breach of contract prior to initiating
                                  23   litigation, as required under Cal. Gov’t Code § 905. Accordingly, the Court GRANTS
                                  24   Defendants’ motion to dismiss with leave to amend.
                                  25
                                  26
                                  27
                                  28   1
                                           Erroneously sued as Daniel Pick.
                                  1    I.   Background
                                  2         A.   Allegations in the Complaint
                                  3           In early November 2004, the City of Del Rey Oaks first hired Ingersoll as a reserve
                                  4    police officer. Dkt. No. 1–1 (“Compl.”) ¶ 7. Del Rey Oaks then hired Ingersoll as a
                                  5    regular, full-time police officer in late September 2013, and promoted him to Police
                                  6    Sergeant in November 2016. Id. ¶¶ 8, 9. In early April 2017, Del Rey Oaks placed
                                  7    Ingersoll on paid, administrative leave pending an administrative investigation. Id. ¶ 10.
                                  8    In October of the same year, Del Rey Oaks notified Ingersoll of a pending investigation
                                  9    into allegations of workplace misconduct. Id. ¶ 11. Agents interviewed Ingersoll on
                                  10   behalf of Del Rey Oaks in December 2017. Id. ¶ 12.
                                  11          On February 12, 2018, Del Rey Oaks Chief of Police J. Hoyne sent a letter to Del
                                       Rey Oaks City Manager Dino Pick recommending disciplinary action against Ingersoll.
Northern District of California




                                  12
 United States District Court




                                  13   Id. ¶ 13. Pick sent a letter to Ingersoll the next day detailing the allegations against him
                                  14   and notifying him of Pick’s intention to terminate his employment. Id. ¶ 14. According to
                                  15   Ingersoll, the allegations in the letter were both vague and pre-textual in nature, as well as
                                  16   outside the statute of limitations. Id. ¶¶ 15–16; but see Dkt. No. 5, Ex. A.2 Ingersoll
                                  17   further alleges: (1) that a city councilperson made the decision to remove him because of
                                  18   his perceived loyalty to Hoyne’s predecessor; and (2) that “Del Rey Oaks has initiated and
                                  19   maintained a policy and practice of denying mandatory due process protections to its
                                  20   employees.” Id. ¶¶ 16, 21. Following a Skelly hearing on February 23, 2018, Del Rey
                                  21   Oaks terminated Ingersoll’s employment. Id. ¶ 17.
                                  22          Ingersoll contends that he substantially performed his job duties throughout his
                                  23   employment and that Defendants failed “to act fairly and in good faith.” Id. ¶¶ 25–27.
                                  24
                                  25
                                       2
                                         Defendants’ motion to dismiss attaches five exhibits. Exhibit A is a memorandum from
                                       Hoyne to Pick recommending Ingersoll’s dismissal. See Dkt. No. 15, Ex. A. Exhibit B is
                                  26   an administrative complaint sent to Ingersoll notifying him of Pick’s intent to terminate his
                                       employment and reminding Pick of his right to respond. See id., Ex. B. These two
                                  27   exhibits are explicitly referenced in Pick’s Complaint. See Compl. ¶¶ 13, 14. Because
                                       Pick does not contest the authenticity of these exhibits and his complaint “necessarily
                                  28   relies” on these exhibits, the Court will consider them in its Order. Lee v. City of Los
                                       Angeles, 250 F.3d 668, 688 (9th Cir. 2001).
                                                                                      2
                                  1          B.   Procedural Background
                                  2            On January 22, 2019, Ingersoll filed his complaint with the Monterey County
                                  3    Superior Court, alleging: (1) a federal Monell claim for violation of due process pursuant
                                  4    to 42 U.S.C. § 1983; and (2) a state common law claim for breach of the covenant of good
                                  5    faith and fair dealing. Id. at 5. On March 1, 2019, Defendants removed the action to this
                                  6    Court pursuant to federal question jurisdiction. Dkt. No. 1.
                                  7            Defendants moved to dismiss Ingersoll’s complaint on March 8, 2019. Dkt. No. 5.
                                  8    Ingersoll filed an opposition on April 5, 2019. Defendants replied on April 12, 2019. See
                                  9    Dkt. Nos. 14, 15. The Court found the motion suitable for decision without oral argument.
                                  10   Dkt. No. 16. All parties have consented to the jurisdiction of a magistrate judge. Dkt.
                                  11   Nos. 7, 13.
                                       II.   Legal Standard
Northern District of California




                                  12
 United States District Court




                                  13           A motion to dismiss for failure to state a claim under Rule 12(b)(6) tests the legal
                                  14   sufficiency of a complaint. Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). On a
                                  15   motion to dismiss, all allegations of material fact are taken as true and construed in the
                                  16   light most favorable to the non-movant. Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 337–
                                  17   38 (9th Cir. 1996). The Court, however, need not accept as true “allegations that are
                                  18   merely conclusory, unwarranted deductions of fact, or unreasonable inferences.” In re
                                  19   Gilead Scis. Secs. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008). Although a complaint need
                                  20   not allege detailed factual allegations, it must contain sufficient factual matter, accepted as
                                  21   true, to “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,
                                  22   550 U.S. 544, 570 (2007). A claim is facially plausible when it “allows the court to draw
                                  23   the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft
                                  24   v. Iqbal, 556 U.S. 662, 678 (2009).
                                  25           If a court grants a motion to dismiss, leave to amend should be granted unless the
                                  26   pleading could not possibly be cured by the allegation of other facts. Lopez v. Smith, 203
                                  27   F.3d 1122, 1127 (9th Cir. 2000); see also Fed. R. Civ. P. 15(a) (“The court should freely
                                  28   give leave [to amend] when justice so requires.”).
                                                                                      3
                                  1    III. Discussion
                                  2        A.      Federal Monell Claim
                                  3             Ingersoll’s first claim alleges a federal Monell claim against both Defendants for
                                  4    violation of due process pursuant to 42 U.S.C. § 1983. Compl. ¶¶ 18–23. Defendants
                                  5    contend that this claim must be dismissed as to all Defendants. Dkt. No. 5 at 8.
                                  6    Specifically, Defendants argue that Ingersoll fails to allege sufficient facts to support his
                                  7    claim. Id. at 4. The Court agrees. The Court will also address the statute of limitations for
                                  8    investigations under Cal Gov’t Code § 3304(d).
                                  9             In a § 1983 action, a municipality is liable where the alleged action implements a
                                  10   municipal policy or custom in violation of constitutional rights. Monell v. Dep’t of Soc.
                                  11   Servs. of the City of N.Y., 436 U.S. 658, 690 (1978). “Under Monell, municipalities are
                                       subject to damages under § 1983 in three situations: when the plaintiff was injured
Northern District of California




                                  12
 United States District Court




                                  13   pursuant to an expressly adopted official policy, a long-standing practice or custom, or the
                                  14   decision of a final policymaker.” Ellins v. City of Sierra Madre, 710 F.3d 1049, 1066 (9th
                                  15   Cir. 2013) (quotations omitted). In the third situation, a municipality can be liable for a
                                  16   single act or decision so long as the person making the decision has “final policymaking
                                  17   authority.” Christie v. Iopa, 176 F.3d 1231, 1235 (9th Cir. 1999).
                                  18               1.    Policy or Long-Standing Custom
                                  19            Here, Ingersoll does not allege sufficient facts to support his claim that his injury
                                  20   resulted from an official policy or long-standing custom of Del Rey Oaks. Ingersoll
                                  21   alleges “[o]n information and belief, [that] Defendant City of Del Rey Oaks has initiated
                                  22   and maintained a policy and practice of denying mandatory due process protections to its
                                  23   employees subject to workplace discipline.” See Compl. ¶ 21. But Ingersoll does not cite
                                  24   to any “policy statement, ordinance, regulation, or decision officially adopted or
                                  25   promulgated by” Del Rey Oaks in support of his claims. Monell, 436 U.S. at 690. Nor
                                  26   does Ingersoll allege facts supporting a “long-standing” custom. See Bd. of Cty. Comm’rs
                                  27   of Bryan Cty., Okla. v. Brown, 520 U.S. 397, 404 (1997) (requiring “that the relevant
                                  28   practice is so widespread as to have the force of law”). As Defendants highlight in their
                                                                                       4
                                  1    motion to dismiss, Ingersoll’s statements present only “conclusory legal assertion[s].” See
                                  2    Dkt. No. 5 at 9. Therefore, because Ingersoll fails to sufficiently allege a policy or custom
                                  3    warranting Monell liability, his claim cannot advance on either theory.
                                  4              2.    Final Policymaker
                                  5           Del Rey Oaks could still be liable under Monell if Pick was a final policymaker.
                                  6    See Ellins, 710 F.3d at 1066. The question of who has authority as a final policymaker is a
                                  7    matter of state law for the court to decide. Id.; see also City of St. Louis v. Praprotnik, 485
                                  8    U.S. 112, 124 (1988). Courts must “ask whether governmental officials are final
                                  9    policymakers for the local government in a particular area, or on a particular issue.”
                                  10   McMillian v. Monroe Cty., Ala., 520 U.S. 781, 785 (1997).
                                  11          Cal. Gov’t Code § 34851 allows municipalities to authorize city managers as final
                                       policy makers. See Ellins, 710 F.3d at 1066 (“California state law permits municipalities
Northern District of California




                                  12
 United States District Court




                                  13   to enact regulations creating a ‘city manager’ form of governance”). Del Rey Oaks has
                                  14   enacted such regulations. See Del Rey Oaks Mun. Code § 2.08.10. Del Rey Oaks
                                  15   authorizes its city manager to “[c]ontrol, order and give directions to all heads of
                                  16   departments and to subordinate officers and employees of the city . . . .” See Del Rey Oaks
                                  17   Mun. Code § 2.08.070(B). In addition, Del Rey Oaks empowers the city manager to
                                  18   “[a]ppoint, remove, promote and demote each officer and employee of the city, excepting
                                  19   the city attorney . . . .” See Del Rey Oaks Mun. Code § 2.08.070(C). The court in Ellins
                                  20   examined essentially identical municipal regulations for the city of Sierra Madre and found
                                  21   that those regulations vested final policymaking authority in the municipality’s city
                                  22   manager. See Ellins, 710 F.3d at 1066 (citing Sierra Madre Mun. Code §§ 2.08.70(B),
                                  23   (C)). Because the two codes are virtually identical, the Court finds that Pick was a final
                                  24   policymaker.
                                  25          Even so, Ingersoll does not adequately state a claim for violation of due process
                                  26   because he provides only conclusory allegations. First, Ingersoll claims that “the
                                  27   allegations in the administrative complaint against [him] were so vague as to constitute a
                                  28   denial of due process.” Compl. ¶ 15. Ingersoll does not provide any further details on the
                                                                                      5
                                  1    vagueness of the administrative complaint even though his Complaint “necessarily relies”
                                  2    on the administrative complaint. See Lee, 250 F.3d at 688. Defendants provided the
                                  3    administrative complaint as an exhibit in their motion to dismiss. See Dkt. No. 5 Ex. B.
                                  4    As explained above, Ingersoll does not contest the exhibit’s authenticity and referenced it
                                  5    in his Complaint, so the Court will consider it here. See infra, n.2.
                                  6           The six-page administrative complaint first references three separate charges levied
                                  7    against Ingersoll relating to his false statements in connection with his employment
                                  8    application for the reserve police officer position. See Dkt. No. 5, Ex. B. Specifically, the
                                  9    administrative complaint describes a federal plea agreement from 1991 entered by
                                  10   Ingersoll over a misdemeanor count of violating an individual’s civil rights. See id. at 1–2.
                                  11   Ingersoll apparently failed to disclose that plea on his employment application. Id. The
                                       administrative complaint then describes seven additional charges of misconduct as a police
Northern District of California




                                  12
 United States District Court




                                  13   officer with Del Rey Oaks. See id. at 3–4. It then explains in detail Ingersoll’s alleged use
                                  14   of racial epithets in numerous incidents as recent as December 15, 2017. See id. at 4–5.
                                  15   Thus, Ingersoll’s claim of vagueness not only lacks specificity, but is also contradicted by
                                  16   the administrative complaint it references.
                                  17          Second, Ingersoll acknowledges that his termination came after a Skelly hearing.
                                  18   See id. ¶ 17. Under California law, a Skelly hearing grants permanent employees the right
                                  19   to a hearing to dispute punitive actions taken by their employers. Skelly v. State Pers. Bd.,
                                  20   15 Cal. 3d 194, 203 (1975) (holding that “[e]xcept in cases involving minor disciplinary
                                  21   matters, the employee has a right to an evidentiary hearing to challenge the action taken
                                  22   against him). By his own admission, Ingersoll states that he was terminated “[f]ollowing a
                                  23   Skelly hearing” as required for due process. See id.; see also Dkt. No. 5, Ex. B at 5–6
                                  24   (notifying Ingersoll of his right to a hearing). Other than conclusory allegations that the
                                  25   hearing was “inadequate,” Ingersoll does not sufficiently allege any facts explaining what
                                  26   inadequacies or due process violations were present in the Skelly hearing he received.
                                  27          In short, Ingersoll does not allege sufficient facts to support his Monell claim.
                                  28
                                                                                     6
                                  1                3.   Statute of Limitations
                                  2             Ingersoll’s complaint also misapplies the statute of limitations for completion of an
                                  3    administrative investigation under Cal. Gov’t Code § 3304(d)(1). The statute states a
                                  4    public agency may not take “punitive action, nor [deny a] promotion on grounds other than
                                  5    merit [for] any . . . allegation of misconduct” unless it concludes an investigation into that
                                  6    misconduct “within one year of the public agency’s discovery by a person authorized to
                                  7    initiate an investigation of the allegation of . . . misconduct.” Cal. Gov’t Code
                                  8    § 3304(d)(1) (emphasis added); see also Pedro v. City of Los Angeles, 229 Cal. App. 4th
                                  9    87, 103 (2014) (holding that the “one-year period under [§ 3304(d)(1)] begins to run upon
                                  10   the discovery by a person authorized to initiate an investigation of an allegation of
                                  11   misconduct”).
                                                In his Complaint, Ingersoll states that “the allegations [against him] were alleged to
Northern District of California




                                  12
 United States District Court




                                  13   have occurred at times well beyond the statute of limitations.” See Compl. ¶ 15. He
                                  14   further alleges that “Defendant Pick was aware that the statute of limitation had expired on
                                  15   multiple allegations against Plaintiff.” See id. ¶ 17. But the statutes of limitation for the
                                  16   misconduct underlying Pick’s investigation are not relevant to § 3304(d)(1). Ingersoll’s
                                  17   allegations misunderstand when the statute of limitations begins to accrue under
                                  18   § 3304(d)(1): “within one year of the public agency’s discovery . . . of misconduct.” Cal.
                                  19   Gov’t Code § 3304(d)(1). As Ingersoll acknowledges in his Complaint, the investigation
                                  20   commenced on April 17, 2017, and concluded with Ingersoll’s termination on March 1,
                                  21   2018, a period of less than one year. Ingersoll does not allege that Pick or any other person
                                  22   “authorized to initiate an investigation” discovered the underlying misconduct prior to
                                  23   March 1, 2017. Indeed, at least one of the allegations levied against Ingersoll concerned
                                  24   false statements made in December 2017, well within § 3304’s statute of limitations.
                                  25   Therefore, Ingersoll’s allegations to this point are baseless. See id.
                                  26            Accordingly, the Court GRANTS Defendants’ motion to dismiss Ingersoll’s Monell
                                  27   claim.
                                  28
                                                                                       7
                                  1        B.    Breach of the Covenant of Good Faith and Fair Dealing
                                  2           Ingersoll next claims a breach of the covenant of good faith and fair dealing against
                                  3    Del Rey Oaks. See Compl. ¶¶ 24–29.
                                  4           Cal. Gov’t Code § 905 requires presentation of “all claims for money or damages
                                  5    against local public entities” prior to the start of litigation. Cal Gov’t Code § 905; see also
                                  6    City of Stockton v. Super. Ct., 42 Cal. 4th 730, 734 (2007). Cal. Gov’t Code § 910
                                  7    specifies the information claims must include, such as the name and address of the
                                  8    claimant, a description of the circumstances and injury alleged, and the names of public
                                  9    employees allegedly involved. Cal. Gov’t Code § 910. Contract claims fall under this
                                  10   requirement. Stockton, 42 Cal. 4th at 738 (finding that “[c]ontract claims fall within the
                                  11   plain meaning of the requirement that ‘all claims for money or damages’ be presented to a
                                       local public entity”). “It is well-settled that claims statutes must be satisfied even in face
Northern District of California




                                  12
 United States District Court




                                  13   of the public entity’s actual knowledge of the circumstances surrounding the claim.” Id.
                                  14   (quoting State of Cal. v. Super. Ct. (Bodde), 32 Cal. 4th 1234, 1239 (2004)).
                                  15          Ingersoll does not allege that he presented a written claim to Del Rey Oaks prior to
                                  16   commencing this litigation. See Compl. ¶¶ 24–29. In his opposition to Defendants’
                                  17   motion, Ingersoll contends that he presented “a timely claim and fairly described the
                                  18   course of the events leading to the alleged liability.” See Dkt. No. 14 at 8. However,
                                  19   Ingersoll fails to make that allegation in his Complaint (see generally, Compl.) and, on a
                                  20   motion to dismiss, the Court’s review is limited to the four corners of the operative
                                  21   complaint, judicially noticeable facts, and documents incorporated into the complaint by
                                  22   reference. See Lee, 250 F.3d at 688 (9th Cir. 2001).
                                  23          Ingersoll’s opposition also includes a declaration by his attorney stating that he
                                  24   presented a claim to Del Rey Oaks in June 2018. See Dkt. No. 14 (“Sarsfield Decl.”). It
                                  25   also attaches a letter from Del Rey Oaks rejecting that claim. See id., Ex. A. But the
                                  26   rejection letter is neither referenced in nor attached to his Complaint. See generally,
                                  27   Compl. In any case, even if the Court were inclined to consider the rejection letter, it does
                                  28   not explain what claims or information Ingersoll presented to Del Rey Oaks. Therefore,
                                                                                      8
                                  1    Ingersoll’s Complaint fails to allege that he presented a claim to Del Rey Oaks as required
                                  2    by § 905.
                                  3           Because Ingersoll does not allege that he presented a claim to Del Rey Oaks as
                                  4    required by Cal. Gov’t Code § 905, or any details of such a claim, the Court GRANTS the
                                  5    Defendants’ motion to dismiss Ingersoll’s claim for breach of the covenant of good faith
                                  6    and fair dealing. The Court grants leave to amend, as it appears there are additional facts
                                  7    that could be asserted.
                                  8    IV. Conclusion
                                  9           The Court GRANTS Defendants’ motion to dismiss with leave to amend.
                                  10   Ingersoll’s amended complaint, if any, must be filed by June 14, 2019. The amended
                                  11   complaint must cure the deficiencies notes in this order and may not add any claims or
                                       parties without leave of the Court.
Northern District of California




                                  12
 United States District Court




                                  13          IT IS SO ORDERED.
                                  14
                                  15   Dated: May 31, 2019                       _____________________________________
                                                                                       NATHANAEL M. COUSINS
                                  16                                                   United States Magistrate Judge
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                    9
